EXHIBIT 10(f)

Cabot Corporation

Compensation for Non-Employee Directors

Cash compensation for Cabot’s non-employee directors consists of the following:

 

  •  

An annual retainer of $31,000 for each non-employee director.

 

  •  

An annual retainer of $21,000 for serving on the Audit Committee.

 

  •  

An annual retainer of $7,000 for serving on each of the Compensation, Safety
Health & Environmental Affairs, or Governance and Nominating Committees.

 

  •  

An annual retainer of $110,000 for serving as Non-Executive Chairman of the
Board of Directors.

 

  •  

An annual retainer of $40,000 for serving as Chair of the Audit Committee.

 

  •  

An annual retainer of $10,000 for serving as Chair of the Compensation, Safety
Health & Environmental Affairs, or Governance and Nominating Committees.

In addition to the cash compensation discussed above, under Cabot’s Non-Employee
Directors’ Stock Compensation Plan (the “Directors’ Stock Plan”), each
non-employee director is entitled to receive 2,500 shares of Cabot common stock
as a portion of his or her compensation for services performed in the calendar
year, subject to increase or decrease at the discretion of the Governance and
Nominating Committee. The Directors’ Stock Plan calls for the shares to be
issued on the date of the Board’s meeting in January. Cabot’s Corporate
Governance Guidelines require non-employee directors to have equity ownership in
Cabot in the range of six times their annual cash retainer. It is expected that
this ownership interest will generally be achieved within a three-to-five year
period beginning when a director is first elected to the Board. In addition,
where equity-based compensation is a component of compensation, each
non-employee director is required to retain the shares granted in any given year
for a period of three years from the date of issuance or until the director’s
earlier retirement.

Directors also are reimbursed for travel expenses incurred for attending Board
and Committee meetings and are covered by Cabot’s travel accident insurance
policy for such travel.